Citation Nr: 1631998	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-45 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Wichita, Kansas currently has jurisdiction over the Veteran's appeal.

In April 2014, the Board remanded this case for further evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably show that the Veteran had a neck disability prior to entry to active duty; therefore, he is presumed sound upon entry into service as to a neck disability.

2.  The preponderance of the evidence shows that the Veteran's current neck disability was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the cervical spine did not manifest to a compensable degree within one year of separation from service.

3.  The Veteran does not have a current left eye disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a left eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A history of the pre-service existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition.  See 38 C.F.R. § 3.304(b)(1).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable - that it is undebatable.  Id.

Neck Disability

The Veteran contends that he injured his neck prior to service in 1966.  See June 2014 VA examination report.  He stated that he did not have any neck problems when he enlisted but sustained a neck injury in 1974 as a result of his intervention in an in-service fight.  See id.; see also November 2010 VA Form 9.  He indicated that "[n]ow every few months my neck will lock-up and the back of my head and neck hurts."  See June 2014 VA examination report; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Because the Veteran reported having a neck injury prior to his enlistment into the Army, the Board will consider whether there is clear and unmistakable evidence to rebut the presumption of soundness.  The October 1970 pre-induction examination report of medical history includes a notation of questionable dislocated cervical vertebrae.  Nevertheless, the examination report shows a normal clinical evaluation of the spine.  An October 1974 service treatment record (STR) indicates a complaint of neck pain, and the Veteran reported that he had an old neck injury at that time.  However, a November 1974 cervical spine x-ray report shows no evidence of any acute or old trauma.  

The Board finds that there is not clear and unmistakable evidence of a pre-existing neck disability.  The report of physical and examination at induction was negative for any disabilities or defects regarding the Veteran's neck, and the Veteran's report of a pre-service neck injury at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  The June 2014 VA examiner also found no clear and unmistakable evidence of a pre-existing neck disability.  As there is no other evidence of record supporting any pre-service neck injury, the Board finds that the presumption of soundness at service entrance with respect to the neck has not been rebutted.  Therefore, this is a case of direct service connection rather than one of aggravation by service.  See Wagner, 370 F.3d at 1096.

The evidence of a current neck disability is not in dispute, as the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  See, e.g., June 2014 VA examination report.  Accordingly, the first element of service connection is established.  

The second element of service connection is also met, as a July 1972 STR shows a complaint of neck pain, a June 1974 STR indicates that the Veteran was involved in a fight during which he sustained a head injury and bruising to the left eye, a May 1978 STR indicates a complaint of neck pain, and an October 1978 STR indicates a diagnosis of cervical muscle tension.

However, the Veteran's claim fails on the third element, as the only competent evidence in this regard is against a nexus.  Specifically, the June 2014 VA examiner opined that it was less likely than not that the Veteran's current neck disability was a result of service.  In support of his opinion, the examiner emphasized that November 1974 and February 1978 x-ray reports showed no acute or old injury or cervical spine abnormality.  The examiner also noted there was no evidence of any cervical spine disability until the April 2011 x-ray report, which was 32 years after service, and that the findings of this report reflected the normal progression of time and age, and were not indicative of any prior disability.  Great probative value is assigned to the examiner's opinion, because he thoroughly considered the Veteran's medical history and provided a robust rationale.  

There is no competent opinion to the contrary.  In this regard, while the Veteran is competent to report that he injured his neck during service and has had neck pain since service, he does not have the requisite medical expertise to determine the etiology of his cervical spine degenerative joint disease.

Finally, arthritis of the cervical spine first manifested decades after service, and there is no indication of manifestations of arthritis during service to a sufficient degree to identify the disease entity.  To the contrary, both cervical spine x-rays during active duty were normal.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  

Left Eye Disability

The Veteran contends that he experiences visual disturbances when he suffers from migraines.  See June 2014 VA examination.  Further, he states that vision in his left eye is impaired.  Id.  However, he also reports that his vision is excellent in each eye when he wears his glasses.  Id.

The October 1970 pre-induction report indicates that left eye visual acuity was corrected to 20/20.  Further, the November 1978 separation report shows that left eye visual acuity was corrected to 20/20.

He was provided a VA eye examination in June 2014.  The examiner noted that his left eye was normal with no disability, ocular abnormality, disease, or congenital defect.  He indicated that the left eye merely had myopic and astigmatic refractive error, with corrected distance left eye visual acuity at 20/40 or better.  Further, the examiner noted that the pre-induction examination showed that the left eye had no pre-existing disability.

The evidence does not show a diagnosis of a vision disability during the appeal period.  To the extent that the Veteran has refractive error, it is considered a congenital defect and is not a compensable disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of proof of such disability, there can be no valid claim for service connection for the claimed disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Although the Veteran is competent to attest as to symptoms he has observed, such as problems with vision during migraines, he is not competent to diagnose a vision disability, as to do so requires medical expertise.  

In the absence of competent evidence of a current vision disability, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a neck disability is denied.

Service connection for a left eye disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


